Hon. A. J. Bryan, Jr.     Opinion No. C-2075
District Attorney         Re: Annexation of Pleasant View
Nillsboro, Texas          Common School District to Blum
                          Rural High School District--neces-
                          sity for approval of board of
Deer Sir:                 trustees.
          We are in receipt of your letter of March 11, 1940
in which you submit the following question to this departmeni
for our opinion:
               did the County Board of School Trustees
     bave iii*power and authority to group PleasantView
     Common School District No. 105, having a scholastic
     population of 39 with Blum Rural High SchooS Dis-
     trict No. P ha&g at the time a scholasticpopu-
     lation of 412, for high school purposes?"
            The followingfacts are presented:
          On May 24, 1929 the County Trustees of Hill County
tlgroupedll
          Blum IndependentSchool District with scholastic
population of 184 Rock Creek Common School Districtwith
scholasticpopulacIon of 43, Caruthers Common School District
with scholasticpopulationof 46, and Live Oak Common School
District with a scholasticpopulation of 28 to form the Blum
Rural High School District No. P. -This actlon was necessarily
taken under the first part of Article 2922a R.C.S., 1925, urn-
der the process designated as Itgrouping”.By the terms of Ar-
ticle 2922b the district thus formed was classifiedas a con:
non school aistrict.
           October 1, 1938 the County School Trustees entered
an order grouping Union IirllCommon School District having a
scholasticpopulation of less than 150 with Blum Rural High
School District which it appears from our Opinion 0-1639 had a
scholasticpopulationof 362. In our Opinion C-1639, it was
held that this ‘tgrouping(l
                          was proper under the authority of
County Board of School Trustees of Limestone County v. Wilson,
15 S.W. (213) 144 without the necessity of holding an election.
Necessarily the Alum Rural High School District was considered
as being classifiedas a common school district otherwise it
would have been an tiaonexationl'
                                under Article 2922a.
Hon. A. J. Bryan, Jr., page 2


          Your letter continues as follows:
          "On February 22, 1940, the County Board of
     School Trustees entered an order attempting to
     group the contiguous Pleasant View Common School
     District No. 105 with Blum Rural High School Dis-
     trict No. P. for high school purposes. It is ad-
     mitted that Pleasant View Common School District
     has a scholasticpopulation of 39, and that Blum
     RuralHIgh School District has a scholasticpopu-
     lation of 412.1’
         Article 2922b, Revised Civil Statutes, 1925, provides
as follows:
          "Rural high school districts as provided for
     in the preceding article shall be classed as com-
     mon school districts,and all other districts,whe-
     ther common or independent,composing such rurel
     high school district shall be .referredto in this
     Act as elementary school districts;provided that
     all independentschool districts enlarged by the an-
     nexation thereto of one or more common school dis-
     tricts as provided for in Article 2922a shall retain
     its status and name as an independent school dis-
     trict and shall contintie to operate as an independ-
     ent school district.underthe provisions of the ex-
     isting laws and the laws hereafter enacted govern-
     ing other independentschool districts, except as
     otherwise provided for herein."

          The Blum Rural High School Mstrict was not origl-
nally formed by ~~annexation"under Article 2922a and the action
taken on October 1 1938, was not an "annexation". Although it
now has a scholasticpopulation of 412 Blum Rural High School
District is classified as a common school district.
           The proposed district will contain 6 elementary dis-
tricts and have an area of less than 100 square miles and for
that reason Article 2922c, Revised Civil Statutes, 1925 does
not apply and the rule laid down in County v. Mitchell {Corn.
Appl 1931) 38 S.W.(2d) 770; (T.C.A.)48 S.W.(2d) 803,~and other
cases following same is not applicable.
          Article 2922a, Revised Civil Statutes, 1925, provides,
in part, as follows:
          "In each organized county in thisstate and
     in any county which shall hereafter be organized,
Hon. A. J. Byran, Jr., page 3


     the county school trustees shall have the author-
     ity to form one or more rural high school districts,
     by grouping contiguous common school.districts hav-
     ing less than four hundred scholasticpopulation and
     independentschool districtshaving less than two
     hundred and fifty scholasticpopulation for the pur-
     pose of establishingand operating rural high schools,
     provided also that the county school trustees may an-
     nex one or more common school districts or one or
     more independent school districts having less than two
     hundred and fifty scholasticpopulation to a common
     school district having four hundred or more scholas-
     tic population or to en independentdistrict having
     two hundred and fifty or more scholasticpopulation
     upon the approval of the board of trustees of each
     school district affected; provided that when one or
     more common school districts are so annexed to a com-
     mon school district having four hundred or more schol-
     astic population or to an independentdistrict of
     two hundred and kfty or more scholasticpopulation,
     as the case may be a board of trustees shall be
     elected from the district at large and shall have the
     management and control of the district as enlarged
     until the time for the next election and qualifications
     of trustees for common and independentdistricts, as
     provided by General Law. . . .‘I
          Whether the Blum Rural High School District is classi-
fied as a common school district with a scholastic population
of more than 400 or as an Independentdistrict with a scholas-
tic population o3 more than 250 the action of the county board
was not 8’grouping”but “annexatIonIfor only common school clis-
tricts having a scholasticpopulation of less than 400 and in-
de endent districtswith a scholasticpopulation of less than
2P0, may be 8Qrouped1tto form a rural high school district.
          Both common school districts with more than 400 schol-
astic population and independentdistricts with more than 250
scholasticpopulation come within the provision for llsnnexationfi
and the statute provides that annexation may be made “upon the
approval of the board of trustees of each school district af-
fected.”
         You state in your letter that the consent of the Board
of Trustees of Pleasant View Common School District has never
been obtained and no election has ever been ordered or held.
         The approval of the Board of Trustees of the Pleasant
View Common School District No. 105 never having been obtained
Hon. A. J. Bryan, Jr., page 4


as required by statute, it is our opinion that the County
Board exceeded their authority in ordering the annexation.
                            Yours very truly
                                ATTORNEX GENEFUL OFTEXAS
                            By /s/ Cecil C. Cammack
                            Cecil C. Cammack, Assistant
APPROVED APR 4, 1940
/s/ w. F. Moore
FIRSI!ASSISTANT ATTORNEY GENERAL
APPROVED: cxI&n~~~~~T!rEE
BY:          9
CCC:RS:wb